DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (2014/026084) in view of Funabashi et al. (4,608,918), hereinafter Funabashi, and Tomasulo (2002/0092180).
Regarding claim 1, Schneider teaches an apparatus substantially as claimed except for the limitations in the bolded texts comprising: 
a cutting surface having a plurality of cutting element 4 with each cutting element comprising 
a top; 
an interior sidewall extending from a base to the top with an interior sidewall angle (Ɵ1); 
an exterior sidewall extending from a base of the cutting element to the top with an exterior sidewall angle (Ɵ2), wherein a portion of the exterior sidewall of one of the plurality of cutting elements touches a portion of the exterior sidewall of an adjacent one of the plurality of cutting elements and wherein an interstitial gap is located between one of the plurality of the cutting elements and an adjacent one of the plurality of the cutting elements; and 
a shoulder provided on the interior sidewall between the base of the cutting element and the top, the shoulder having a base substantially parallel to the base of the cutting element; 
wherein the interior sidewall angle is different than the exterior sidewall angle.
See Figs. 3-4.
	Schneider does not teach “a shoulder provided on the interior sidewall between the base of the cutting element and the top, the shoulder having a base substantially parallel to the base of the cutting element”.
Funabashi teaches a cutting element 20 having “a shoulder 3 provided on the interior sidewall between the base of the cutting element and the top, the shoulder having a base substantially parallel to the base of the cutting element” for cutting and generating a flat area 13 at a peripheral edge of a workpiece.  See Figs. 2 and 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a shoulder parallel to the base of the cutting element on the interior sidewall in Schneider as taught by Funabashi for cutting and generating a flat area at a peripheral edge of a workpiece.
The modified apparatus in Schneider teaches the invention substantially as claimed except for “wherein a portion of the exterior sidewall of one of the plurality of cutting elements touches a portion of the exterior sidewall of an adjacent one of the plurality of cutting elements and wherein an interstitial gap is located between one of the plurality of the cutting elements and an adjacent one of the plurality of the cutting elements”.
Tomasulo teaches an apparatus having a plurality of cutting elements 12 having an interior side wall and an exterior side wall, “wherein a portion of the exterior sidewall of one of the plurality of cutting elements touches a portion of the exterior sidewall of an adjacent one of the plurality of cutting elements and wherein an interstitial gap is located between one of the plurality of the cutting elements and an adjacent one of the plurality of the cutting elements” so that there is little space between the cutting elements for reducing waste dough. In other words, the cutting elements are in contact with each other. See Figs. 1-2 and the Abstract.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the modified cutting elements in Schneider having at least one point of contact as taught by Tomasulo so that there is little space between the cutting elements for reducing waste dough.
Regarding claim 2, Schneider teaches the invention substantially as claimed except for the interior sidewall angle is greater than the exterior sidewall angle by about 5 degrees or more. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the interior sidewall angle greater than the exterior sidewall angle by about 5 degrees or more, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Schneider teaches the invention substantially as claimed except for the interior sidewall angle ranging from about 150 to about 350. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the interior sidewall angle ranging from about 150 to about 350, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Schneider teaches the invention substantially as claimed except for the exterior sidewall angle ranging from about 50 to about 150. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the exterior sidewall angle ranging from about 50 to about 150, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, the shoulder is shorter than the top is best seen in Fig. 4 in Funabashi.
Regarding claim 8, the modified apparatus in Schneider teaches the invention substantially as claimed except for the shoulder height is between about 20% to about 40% of the height of the top surface. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the shoulder height between about 20% to about 40% of the height of the top surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9-12, Schneider teaches the invention substantially as claimed except for the cutting elements having the same size and elliptical shape.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the cutting elements having the same size and elliptical shape since this is an obvious matter of design choice.
Regarding claim 13, a plurality of cutting elements 4 are best seen in Fig. 1 in Schneider.
Regarding claims 15 and 16, Tomasulo teaches one cutting element 12 touching with at least four other adjacent cutting elements 12 for reduced waste areas.  See Figs. 1-2 and the Abstract.
Regarding claim 17, a roll 2 with cutting surface is best seen in Fig. 1 in Schneider.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (2014/026084) in view of Funabashi et al. (4,608,918), hereinafter Funabashi, and Tomasulo (2002/0092180) as applied to claim 1 above, and further in view of Burgess (3,024,112).
Regarding claim 5, Schneider teaches the invention substantially as claimed except for the top having a flat surface.
Burgess teaches a cutting element 12 having a top having flat surface.  See Fig. 4.
A cutting element having a sharp top as taught by Schneider and a flat top as taught by Burgess are art equivalents known in the art.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the top in Schneider as a flat top as taught by Burgess since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Regarding claim 6, the modified apparatus in Schneider teaches the invention substantially as claimed except for the width of the shoulder is about 1.5 times or greater than the width of the top flat surface. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the width of the shoulder about 1.5 times or greater than the width of the top flat surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
Tomasulo reference is introduced to teach the cutting elements being arranged to have at least one contact point such that there is an interstitial gap between adjacent cutting elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cutting apparatuses having cutting elements arranged such that there is at least one contact point between adjacent cutting elements are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724